DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted by the International Bureau under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 depends from cancelled claim 6.  It appears claim 17 should depend from claim 5 and will examined as depended from claim 5.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0004090 to Popovich et al in view of CN 102798979 to BOE Technology Group.
In regards to claim 1, Popovich teaches a fiber scanning module comprising a fiber scanning display and an input light source (1), wherein the fiber scanning display comprises at least one scanning fiber (25 & 26), wherein one scanning fiber corresponds to one path of input light source, one path of the input light source comprising N groups of light sources, wherein each group of light sources comprises at least three types of light-emitting units of R, G, and B, wherein in the N groups of light sources, light-emitting units of a same color channel are configured to emit light of different wavelengths (Figure 2, [0055]).  But Popovich fails to teach N being an integer greater than or equal to 2.  However, Bao teaches a 3D display device including a display light source using a plurality of laser light sources, each laser light source emitted by each of the plurality of groups.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have a plurality of N light sources, where N is greater than or equal to 2 in order to provide additional signals for imaging and scanning.  
In regards to claim 2, Popovich teaches light beams generated by N groups of light sources in one path of the input light source are combined and then input into one scanning fiber in the fiber scanning display.
In regards to claim 3, Popovich teaches the fiber scanning display comprises more than two scanning fibers (25/26 and 30/31), configurations of wavelengths of input light sources corresponding to respective ones of the scanning fibers are the same.
In regards to claim 4, Popovich teaches N groups of light sources in one path of the input light source are N groups of laser tube light sources or N groups of LED light sources.
In regards to claim 5, Popovich in view of Bao teaches the N is equal to 2.
In regards to claim 17, Popovich in view of Bao teaches the image generation unit is a fiber scanning module with a fiber scanning display and an input light source, wherein the fiber scanning display comprises at least one scanning fiber, wherein one scanning fiber corresponds to one path of input light source, one path of the input light source comprising N groups of light sources, wherein each group of light sources comprises at least three types of light-emitting units of R, G, and B, wherein in the N groups of light sources, light-emitting units of a same color channel are configured to emit light of different wavelengths, N being an integer greater than or equal to 2.
Allowable Subject Matter
Claims 9-16 and 19-21 are allowed.  The prior art of record fails to disclose or reasonably suggest a waveguide display module comprising an image generation unit comprising one or more image generation sub-units, wherein when the image generation unit comprises at least two image generation sub-units, configurations of wavelengths of light generated by all the image generation sub-units are the same; each of the image generation sub-units generates through modulation mixed light beams of N sub-images through wavelength division multiplexing, light beams of a same color in the light beams of the N sub-images generated by each of the image generation sub-units having different wavelengths, N being an integer greater than or equal to 2; the M sub-images are generated through modulation and emitted by the image generation unit simultaneously by means of the one or more image generation sub-units, collimated by a collimation optical system, and then form mixed light beams of the image to be displayed containing light beams of the M sub-images in addition to the accompanying features of the independent claims.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874